Citation Nr: 0514832	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  00-03-180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1943 to February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied as new and material 
evidence submitted to reopen the claim for service connection 
for a left shoulder condition.  This case was previously 
before the Board in April 2003 when it was reopened and 
remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The medical evidence is obvious or manifest that the 
veteran's left shoulder condition preexisted service.

3.  The competent medical evidence shows that there was no 
increase in severity of the veteran's preexisting left 
shoulder condition during service.


CONCLUSION OF LAW

A left shoulder condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1101, 1131, 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for service 
connection for his left shoulder condition in the September 
1998 rating decision, the December 1999 statement of the case 
(SOC), the January 2001, July 2001, January, June and 
November 2004 supplemental statements of the case (SSOC), and 
in a letter sent to the veteran in March 2004. 

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the March 2004 letter to 
the veteran.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records, as well as all 
identified VA and private treatment records of the veteran 
and these appear to be complete, with the exception of 
claimed private treatment records postservice from the 
veteran's family physician, which both VA and the veteran 
attempted to obtain unsuccessfully.  The veteran has 
indicated that these records are unavailable due to the 
physician having been deceased, therefore the Board concludes 
that any further efforts to obtain these records would be 
futile.  The veteran was also provided the opportunity to 
present argument and evidence in a hearing before a hearing 
officer at the RO, which was held in October 2000, and before 
a Veterans Law Judge, which he declined.  VA provided the 
veteran with an examination in August 2002.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim for service connection for his left shoulder 
condition.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Factual Background

A left shoulder disorder was not noted on examination at 
entry into service in June 1943.  A February 1945 report of 
medical survey notes that the veteran was first admitted to 
the sick list with a diagnosis of atrophy of the left 
humerus.  By the veteran's own statement, he indicated that 
his left arm did not give him any trouble until he was in 
Junior High School and tried to play basketball which caused 
pain in the left shoulder.  The shoulder did not cause him 
any distress until he began to do heavy lifting after 
entering the Navy.  X-ray examination of the left shoulder 
revealed atrophy of the left humerus.  Neurological 
consultation revealed that birth delivery was made with 
forceps and later an accumulation of fluid in or about the 
joint was noticed.  The neurologist's impression was that 
this was an acquired deformity due to a birth injury of the 
left shoulder and the diagnosis was changed to birth injury 
of the left shoulder.  It was the opinion of a Medical Board 
that this condition existed prior to service, was not 
incurred or aggravated during service and that as a result he 
was not suitable for retention in the service.  

The veteran's claim for service connection for a left 
shoulder condition as a preexisting birth injury was 
initially denied in a March 1945 rating decision of the RO.  
Since then the veteran has tried several times to reopen his 
claim largely submitting only current records of his shoulder 
treatment, and irrelevant treatment relating primarily to his 
nonservice connected paraplegia.  In August 1998 the veteran 
submitted a statement from R. Hawkins, M.D. which stated the 
following:

I have had the opportunity to review the 
data regarding [the veteran's] left 
shoulder problems.  His diagnosis was 
reported to be acquired deformity of the 
left shoulder due to a birth injury.  
Routine military calestetics (sic.), 
lifting, pulling or pushing with the 
right upper extremity would be expected 
to worsen this shoulder problem.

Dr. Hawkins added that later the veteran became paraplegic as 
a result of a spinal cord infarction.  "The paraplegia 
markedly increased the demands on his upper extremities.  The 
shoulder problem is therefore a significant problem that 
could be easily worsened."

In October 2000, the veteran provided testimony in a personal 
hearing before a hearing officer at the RO, and submitted a 
statement describing how his left shoulder was aggravated 
during service.  He described treatment for his left shoulder 
from a family physician shortly after service, but indicated 
that these records were unavailable since the physician had 
been deceased for over thirty years.  

In November 2000, the veteran was provided a VA examination 
by an orthopedist.  The report of examination notes that the 
claims file was reviewed.  Surgical scars were noted on the 
shoulder that the veteran was unable to provide the cause of; 
however, the examiner noted that these were surgical scars 
and it was obvious that the veteran had a surgical procedure 
in childhood.  The incisions suggest that there was a 
contracture of the shoulder and that the surgery was 
performed to improve motion of the shoulder and that it was 
obvious that the veteran had problems since birth.  He 
indicated that comparing the veteran's extension and 
abduction to what was described in the service medical 
records, the ranges of motion today were exactly the same as 
they were then.  His continued symptoms, in the doctor's 
opinion, were not appreciably different than what he had been 
suffering from most of his life. 

[T]he shoulder problems, in my medical 
opinion, are due to his pre-existing 
Erb's palsy contracture, loss of muscle 
strength and deformity of his 
glenohumeral joint.  None of these 
findings are due to his T4 neurological 
problem.  His shoulder and nerve problems 
existed prior to the T4.  In my further 
opinion, there is minimal physical 
evidence on examination, other than the 
previously mentioned fact that he must 
use the shoulder for certain activities 
with his paraplegia to explain any 
further problems with this existing prior 
injury and non-aggravated service injury. 

In July 2002, the veteran was provided another VA examination 
in which he described that during his birth, his arm had to 
be broken in order to get him out.  The examiner indicated 
that he reviewed the claims file.  Examination of the left 
shoulder showed an anterior surgical scar and that the left 
arm was approximately two inches shorter than the right arm, 
when measure from the humerus to the tip of the third finger.  
There was mild to moderate atrophy of the deltoid, 
infraspinatus, supraspinatus and biceps.  There was some 
minimal triceps atrophy.  There was no obvious atrophy of the 
flexor and extensor forearm muscles or the intrinsic hand 
muscles.  In the left upper extremity, there was some 
diminished strength and reflexes.  The examiner diagnosed 
Erb's palsy of the left upper extremity and indicated that he 
felt that the veteran's left shoulder symptoms were entirely 
related to having Erb's palsy.  He indicated that his spinal 
cord paraplegia would in no way lead to the development of 
further neurological problems in his left shoulder and that 
his left shoulder problems would have occurred even absent 
his paraplegia.  He further indicated that his symptoms were 
entirely related to his congenital Erb's palsy.  

Legal Criteria

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).  The 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects and disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

Although a left shoulder disability was not shown on 
examination at entry into service, the medical evidence is 
clear and unmistakable that a left shoulder disorder existed 
prior to entry.  This evidence, primarily from the report of 
the medical Board prior to the veteran's discharge, which 
found that that the veteran's left shoulder preexisted 
service and was the result of a birth injury, is both obvious 
and manifest as to the existence of the veteran's left 
shoulder condition at entry.  As such, the presumption of 
soundness is rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-2003 (2003).  Further, the veteran 
does not dispute that his left shoulder condition preexisted 
service.

The next question is whether the veteran's preexisting left 
shoulder condition underwent an increase in service  The 
medical evidence does not show that the veteran's left 
shoulder condition underwent an increase in severity during 
service.  Although the letter from Dr. Hawkins indicates that 
routine calisthenics during service would be expected to 
worsen the veteran's shoulder problem, the preponderance of 
the medical evidence indicates that such a worsening did not 
occur.  The most probative evidence of this question is the 
October 2000 VA examination which found that the veteran's 
ranges of motion currently were exactly the same as they were 
during service.  Following a thorough examination of the 
veteran, to include a complete review of the claims file and 
the medical history, the examiner concluded that the 
veteran's symptoms were not appreciably different than what 
he had been suffering from most of his life.  This was 
substantially confirmed by another examination in July 2002 
when the examiner determined that the veteran's left shoulder 
symptoms were entirely related to his congenital Erb's palsy.  
The Board therefore concludes that the competent medical 
evidence shows that there was no increase in severity of the 
veteran's preexisting left shoulder condition during service 
and the presumption of aggravation does not arise.  38 C.F.R. 
§ 3.306 (2004).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that his preexisting 
left shoulder condition underwent an increase in severity 
during service, or was aggravated by service.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2004).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  There is no evidence to show that 
the veteran possesses the requisite medical training to 
comment on the diagnosis and etiology of his left shoulder 
disorder.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for his left 
shoulder condition.  Here, the determinative issue involves 
medical causation or a medical diagnosis, and consequently 
competent medical evidence is required to support the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Because there 
is no approximate balance of positive and negative evidence, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2004).




ORDER

Service connection for a left shoulder condition is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

